Citation Nr: 0600506	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the severance of service connection for the 
veteran's prostate cancer residuals effective as of June 1, 
2003, was proper.  

2.  Whether the severance of service connection for the 
veteran's depression and anxiety effective as of June 1, 
2003, was proper.  

3.  Whether the severance of service connection for the 
veteran's erectile dysfunction effective as of June 1, 2003, 
was proper.  

4.  Whether the termination of special monthly compensation 
under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) based on 
the loss of use of use of a creative organ effective as of 
June 1, 2003, was proper.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1964 to October 
1967.  

In August 2002, the Cleveland, Ohio, Regional Office (RO), in 
pertinent part, proposed to sever service connection for the 
veteran's prostate cancer residuals, depression and anxiety, 
and erectile dysfunction.  In March 2003, the RO effectuated 
the proposed severance of service connection effective as of 
June 1, 2003, and terminated the veteran's special monthly 
compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a) based on the loss of use of use of a creative 
organ effective as of June 1, 2003.  In June 2004, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection for prostate 
cancer residuals, depression and anxiety, and erectile 
dysfunction was improperly severed effective as of June 1, 
2003, and special monthly compensation based on the loss of 
use of a creative organ was improperly terminated as of June 
1, 2003, given that he was exposed to Agent Orange while 
aboard the U.S.S. Dahlgren.  He advances further that he has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for PTSD.  

In a November 2004 written statement, the accredited 
representative advanced the March 1967 and April 1967 ship 
log entries of the U.S.S. Dahlgren would establish the 
veteran's exposure to both Agent Orange while in Da Nang and 
stressful events including the loss overboard of a fellow 
sailor.  In his November 2005 Informal Hearing Presentation, 
the accredited representative states that the U.S.S. 
Dahlgren's ship's logs for the period during which the 
veteran served aboard her would be useful in resolving the 
issues raised by the instant appeal.  The veteran's service 
personnel records indicate that he served aboard the U.S.S. 
Dahlgren between April 16, 1966, and October 10, 1967.  The 
accredited representative requests that the veteran's appeal 
be remanded to the RO so that the cited naval documentation 
may be incorporated into the record.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Archives and 
Records Administration (NARA) and request 
that it provide copies of the deck logs 
for the U.S.S. Dahlgren for the period 
between April 1966 and October 1967.  

2.  Then readjudicate the issues of 
whether severance of service connection 
for prostate cancer residuals, depression 
and anxiety, and erectile dysfunction 
effective as of June 1, 2003, was proper; 
whether termination of special monthly 
compensation under 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a) based on the loss of 
use of use of a creative organ was 
proper; and whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for PTSD.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

